CHRIS DANIEL                01-15-00279-CR

S         &                    HARRIS COUNTY DISTRICT CLERK

    'Qor&
                                                                               FILED IN
                                                                        1st COURT OF APPEALS
March 11,2015                                                               HOUSTON, TEXAS
                                                                        3/26/2015 2:07:00 PM
HONORABLE BROCK THOMAS                                                  CHRISTOPHER A. PRINE
338™ DISTRICT COURT                                                             Clerk
HARRIS COUNTY
HOUSTON. TX

Defendant’s Name: JOSEPH JUAN FACUNDO

Cause No: 1344346

Court:   338th DISTRCIT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 3/06/15
Sentence Imposed Date: 3/06/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,
'N   \



S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     JULIA JOHNSON (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
7 •'
r                                                               Cause No.       I?±l3fy
                                                               THE STATE OF TEXAS

                               J°ÿpA \1                1
                                                           f~ACMri 1()           AJK/AJ


                                 TUÿ-aistrict Court / County Criminal Court at Law No.
                                                                 Harris County, Texas


                                                                  NOTICE OF APPEAL

       TO THE HONORABLE JUDGE OF SAID COURT:

       On    „     jjy                          /&          (date), the defendant in the above numbered and                 styJd
       NOTICE Oy       APPE./L of his conviction.                                                                                    District Clerk

       The undersigned attorney (check appropriate box):                                                                            MAR 0 6 2015
            arMovES to withdraw.                                                        Tlme:_
                                                                                                                                       Harris County, Texas
               ADVISES the court that he will CONTINUE to represenuhe defendant on appeal-

                 3/          /d-0          /fT~_                                    [                      £                                Deputy




                                                                                                                                                         _
       Date                                                                      Attorney (Signature)


       Defendai/i (Printed name)
                                                                                    Al   \)[ÿy
                                                                                 Attorney (Printed name)
                                                                                                            £          M M.       PT        P


                                                                                 State Bar Number                            .                           ,

                                                                                 Address
                                                                                            -7 nÿsa-/9/                                     9
                                                                                 Telephone Number
       The defendant (check all that apply):
            6T     REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                 /appellate counsel to represent him.
                  ASKS the Court to ORDER that a free record be provided to him..
                  ASKS the court to set BAIL.
              Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
       Granting the requested relief.

       V    CJlSnl /
       Defendant (Signature)                                                     Defendant’s Panted name

       SWORN TO AND SUBSCRIBED BEFORE ME ON                                                                  MAR 06 2015_
       By Deputy District Clerk of Harris County, Texas




       hllp://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w AffirmationJ.doc.x Page I of 3
                                                                          06/01/06
!'ÿ
                                                                         ORDER

                 On                                  the Court conducted a hearing and FINDS that defendant / appellant

                      IS NOT indigent at this time.
                      IS indigent for the purpose of
                               employing counsel
                               paying for a clerk’s and court reporter’s record.
                               employing counsel or paying for a clerk’s and court reporter’s record.
      The Court ORDERS that
                 Counsel’s motion to withdraw is GRANTED / DENIED.
                 Defendant / appellant’s motion (to be found indigent) is DENIED.
                 Defendant’s / appellant’s motion is GRANTED and
                                                                                (attorney’s name & bar card number)
                           is APPOINTED to represent defendant / appellant on appeal.
                           The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                           defendant / appellant.
      BAIL IS:
           WÿSET at $              1
                 TO CONTINUE as presently set.
                 DENIED and is SET at No BOND. (Felony Only)

      DATE SIGNED:
                                     MAR 06 2015
                                                                               JUDGE PRESIDING,
                                                                              33ÿ DISTRICT COURT /
                                                                               COUNTY CRIMINAL COURT AT LAW NO.
                                                                               HARRIS COUNTY, TEXAS




      hrtp://hcdco-mtranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 2 of 3
                                                                         06/01/06
                                    PAUPER’S OATH ON APPEAL
   CAUSE NO.:       /                                                OFFENSE:       p / A [_ My-r £ //
      SWORN TO AND SUBSCRIBED BEFORE ME ON                                iÿLtgACjt       LCy£Q&~
                                                                                           /
                                                             I
                                                  DEPUTY DKT&Cpt:LERK (SIGNATURE)
                                                    DISTRICT CLERK
THE STATE        OF   TEXAS
                                                   Cause No.

                                                                               IN THE    3\                     COURT
                                                                                                                           ©
v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

                                  O , Defendant                                HARRIS COUNTY, TEXAS

            TRIAL COURT’S CERTIFICATION                           OF   DEFENDANT’S RIGHT OF APPEAL*
I, judge ofpd trial court, certify this criminal case:
     []2\    is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
     I I     is a plea-bargain case, and the defendant has NO right of appeal, [or]
     I I     the defendant has waived the right of appeal.


                                                                              5/ k AH /C5
Judge                                                                     Date Signet

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


                  V
Defendant/              "
                        1/                                                Defendant's Counsel

Mailing Address:      _                                                   State Bar of Texas ID number:
                                      FILED                                                                                                     7?G
Telephone number:                      Chris Daniel
                                        District Clerk
                                                                           Mailing Address:             &   9                               "


                                                                                                      7* 7" 0-0-3*'- f ? / *7
Fax number (if any):
                             Time:
                                  _    MAR 0 6 2015
                                       ;
                                        Harris County, Texas
                                                                          Telephone number:
                                                                           Fax number (if any):             1
* “A defendant in a   criminafocaselias Hit rjgjffÿf appeal undor these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).

                                                                                                                          0/1/901 1
                                                          vt
              APPEAL CARD

c
                          5-5- 'S             Cause No.
                                              p!±EiU
_                        The State of Texas
                                Vs
Joseph fecun frtrnnin
Date Notice
Of Appeal:    _   j,


Presentation:                          Vol.       Pg-.

Judgment:                              Vol.       Pg-.

Judge Presiding.       feflaKjfefj)
Court Reporter_        t5uli'ia
Court Reporter_
Court Reporter_

Attorney
on Trial    Alvin MunrveteiA
Attorney
on Appeal,

              Appointed        fe"   Hired    _
       Coÿ>\ka\ r/\i irrrlÿ
Offense.

Jury Trial               Yes         No

Punishment
Assessed   _ Life
             _
Companion Cases
(If Known)

Amount of
Appeal Bond.

Appellant
Confined:                Yes      No

Date Submitted
To Appeal Section.       3 1 Mare
Deputy Clerk.            feMalto?